DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1, 3 – 10, 12 – 18, and 20 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific workload balancing based on result lag computation taught by the Applicant.  The Examiner finds no single prior art reference teaching of a primary database and a secondary database that acts as a hot-standby for the primary database, whereby a query workload can be offset from the primary database to the secondary database based on a determination of a per-table result lag based on a last commit time for each source table, as recited in independent claims 1, 10, and 18.  A thorough search of the prior art reveals the primary references Ruuth (US PGPub 2003/0225760) and Sonawane (US PGPub 2019/0392067), which were previously used to reject the claims.  Ruuth discloses a similar method in that a hot standby database is utilized in the event another database has performance issues.  However, Ruuth does not disclose queries are shifted.  Sonawane discloses a similar method in that a query can be offloaded from a primary database to a standby database based on the lag time of query operations on database 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 24, 2022